Citation Nr: 1037011	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-06 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or by reason 
of being housebound.

2.  Entitlement to an effective date prior to January 26, 2000, 
for the grant of service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to February 
1957.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, 
Florida.  
			
In June 2009 the Board remanded the claim for special monthly 
compensation for additional development.  That development having 
been completed, the claim has been returned to the Board and is 
now ready for appellate disposition.

An issue not addressed in the Board's June 2009 decision and 
remand is addressed in this decision.  Specifically, the earlier 
effective date issue was not addressed by the Board on appellate 
review in June 2009.  The Board notes that the present appeal 
arises from a lengthy procedural history.  Essentially, between 
1972 and December 2004 the Board denied service connection for 
the Veteran's bilateral hip disability three times, and each 
decision was vacated by the United States Court of Appeals for 
Veterans Claims (Court).  Finally, in a May 2006 decision, 
service connection was awarded.  In a June 2006 rating decision, 
the RO implemented the Board's allowance of service connection.  

In October 2006, the Veteran expressed his timely disagreement 
with both the ratings assigned and the effective date assigned 
for the grant of service connection for the bilateral hip 
disability.  The Veteran ultimately withdrew his claims for 
increased initial ratings in August 2008, prompting a dismissal 
of those issues by the Board in June 2009.  Nevertheless, the 
earlier effective date claim remained pending, since a statement 
of the case (SOC) on the claim had been issued in December 2007 
and appeal was timely perfected by the Veteran in January 2008.  
Subsequent to the June 2009 appellate review, in July 2009, the 
Veteran wrote to the Board seeking the status of the earlier 
effective date issue and clarifying that it had not been 
withdrawn.  Indeed, a close review of the August 2008 documents 
from the Veteran indicates that only the increased rating claims 
were withdrawn.  Accordingly, the Board continued to have 
jurisdiction of the earlier effective date claim, and that claim 
is adjudicated below. 

No evidence has been received subsequent to the December 2007 SOC 
which is relevant to the claim for an effective date prior to 
January 26, 2000, for the grant of service connection for a 
bilateral hip disability.  Although there is no waiver of review 
by the agency of original jurisdiction for additional evidence 
received by VA since the statement of the case, appellate review 
may proceed, since this evidence, although lengthy, is unrelated 
to the claim for an effective date prior to January 26, 2000, for 
the grant of service connection for a bilateral hip disability.  
Moreover, as the claim is being granted, the Board finds there is 
no risk of prejudice to the Veteran from proceeding without the 
waiver.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran is able to ambulate independently with crutches 
and is able to drive occasionally, and the impairment resulting 
from the Veteran's service-connected disabilities is not such 
that he requires the care or assistance of another on a regular 
basis. 
 
2.  The Veteran is not permanently housebound by reason of his 
service-connected disabilities.

3.  A submission received by VA on March 11, 1976 constitutes an 
informal claim for service connection for a bilateral hip 
disability, and, in the absence of any action by VA on that claim 
or any other claim, that claim for service connection for hip 
disability remained pending when the Veteran submitted the claim 
underlying the grant of service connection for hip disability 
effective in January 2000.

CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.350, 3.352 (2009). 
 
2.  The criteria for special monthly compensation based on being 
housebound due to a service-connected disability have not been 
met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.350, 3.352 (2009).

3.  The criteria for an effective date of March 11, 1976, for the 
award of service connection for the Veteran's bilateral hip 
disability have been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2009).


		REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for special monthly compensation (SMC)
 
The Veteran seeks special monthly compensation (SMC) based upon 
the need for regular aid and attendance and for being housebound.  
SMC payable to individuals who are permanently bedridden or are 
so helpless as a result of service-connected disability as to be 
in need of the regular aid and attendance of another person under 
the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 
1114(l) (West 2002 & Supp. 2009); 38 C.F.R. § 3.350(b)(3) (2009).  

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: inability of 
a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, either physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2009).  

A finding that the Veteran is "bedridden" will provide a proper 
basis for the determination that regular aid and attendance is 
required.  Bedridden will be that condition which, through its 
essential character, actually requires that the Veteran remain in 
bed.  The fact that a Veteran has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will not 
suffice.  It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a favorable 
rating may be made.  Id. 
 
The particular personal functions that the Veteran is unable to 
perform are considered in connection with the Veteran's condition 
as a whole.  It is only necessary that the evidence establish 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Determinations 
that a Veteran is in need of regular aid and attendance will not 
be based solely upon an opinion that the claimant's condition is 
requires him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id. 
 
     A.  SMC based on the need for regular aid and attendance

The Veteran is service connected for the following: a left hip 
disability currently rated as 90 percent disabling, a right hip 
disability currently rated as 90 percent disabling, and pulmonary 
tuberculosis, rated as noncompensable (0 percent evaluation).  He 
currently has a combined disability rating of 100 percent.  In 
addition, the Veteran was temporarily awarded special monthly 
compensation from November 2001 to April 2002 following hip 
replacement surgery.  The Veteran asserts that his service-
connected hip disabilities render him so helpless as to be in 
need of the regular aid and attendance of another person. 

In an August 2006 Aid and Attendance Statement, the examiner 
found the Veteran engages in "limited" activities of daily 
living.  As with the previously discussed Aid and Attendance 
Statement, the Board finds this opinion unfavorable to the 
Veteran's claim, in particular since, as discussed further below 
amounts to a necessity for regular full-time care.

In an undated Medical Statement for Consideration of Aid and 
Attendance (Aid and Attendance Statement), received by VA in 
August 2009, the examiner concluded that the Veteran needed 
regular help with remembering his medications, applying creams, 
monitoring his diabetes, and monitoring his blood pressure.  The 
Board finds that the Veteran's requirements for assistance with 
these tasks are not of the severity required to warrant a SMC 
award.  

The Veteran was afforded VA psychological evaluation in August 
2009.  The Veteran drove himself from his home in Miami to the VA 
examination.  The Veteran used a cane for support, but still 
appeared to be "off-balance" while walking.  He reported having 
fallen at home one time during the prior year, with a period of 
unconsciousness.  The Veteran reported he was unable to remember 
phone numbers, where he put things, or why he walked into a room.  
The Veteran's primary daily activities were watching television, 
shopping, and driving his wife to stores.  Aid and assistance 
benefits were recommended based on the psychological and 
neurological examination conducted.  

However, the Veteran has not been awarded service connection for 
any psychiatric or neurological disorder and as such, assistance 
with care for a psychiatric or neurological disorder cannot serve 
as the factual basis for an SMC award.  

In February 2010 a VA examination was conducted to assess the 
Veteran's requirement for regular aid and attendance of another 
person.  Upon examination of the Veteran and on review of the 
claims file, the examiner concluded:

Veteran has severe hip weakness and decreased 
range of motion.  These findings most likely 
would preclude Veteran from ambulating long 
distances, standing for prolonged periods, 
traveling up and down stairs, lifting/carrying, 
and most other physically taxing activities.  
However, Veteran is still an independent 
ambulator and still is performing the majority of 
his activities of daily living on his own.  While 
home assistance would lessen the burden of his 
primary caretaker, I do not believe continuous 
assistance is necessary given his current 
physical capabilities.  

The Veteran's ability to feed himself is not impaired.  This is 
documented in VA examination reports of March 2010 and February 
2010, the August 2009 Aid and Attendance Statement, and the 
November 2006 Aid and Attendance Statement.  With regard to the 
Veteran's ability to keep himself clean and presentable, the 
record reflects "some" difficulty, as described by the March 
2010 VA examiner for example.  A March 2007 VA examination for 
his hips noted there was a "mild" effect on bathing, dressing, 
and grooming.  Similarly, as for his ability to attend to the 
wants of nature, "moderate" impairment, at most, has been 
documented.  The March 2010 examiner found "some difficulty" in 
this regard.  The February 2010 examiner found "moderate" 
difficulty.  The August 2009 and November 2006 Aid and Attendance 
statements indicate the Veteran has no impairment in this regard.    
	
With regard to incapacity which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his or her daily environment, the Board also finds 
the evidence is against the claim.  The March 2010 VA examiner 
determined the circumstances in which the Veteran can leave the 
home are "unrestricted."  He was noted to be able to walk on 
his own with the assistance of a walker, cane, or crutches, 
assist with shopping, and assist with small household chores.  
The February 2010 examiner found he is an "independent 
ambulator" and is still performing the majority of his 
activities of daily living.  

In the August 2009 Aid and Attendance Statement, it was noted the 
Veteran was able to walk unaided using a cane for balance, and 
was able to leave his home without assistance and that he went to 
the grocery store once or twice a week.  The August 2009 
evaluation noted that the Veteran was driving independently, and 
there is no notation or report that the Veteran has ceased to 
drive independently.  In particular, there are more than 60 pages 
of VA clinical records associated with the claims file dated in 
2010, and those records reflect that the Veteran came alone to 
the numerous VA outpatient treatment visits.  It was noted in a 
December 2008 VA treatment record that the Veteran is independent 
with activities of daily living.  The March 2007 VA examiner 
noted his disability has a "mild" effect on shopping and 
driving.  The November 2006 examination report indicates he is 
independent with driving.  

With regard to whether the Veteran is bedridden, the evidence is 
clear that he is not.  This is documented, for example, in the 
August 2009 and November 2006 Aid and Attendance Statements, the 
VA examination report of March 2010, and the lengthy 2010 VA 
outpatient treatment records.

The Veteran's primary difficulties appear to lie with his ability 
to dress and undress, and his frequent use of and dependence on a 
special prosthetic and orthopedic appliances.  For example, the 
November 2006 VA examiner noted he uses assistive devices such as 
a shower chair, raised toilet seat, grab bars, sock aid, and 
reacher.  He was noted to have a special, built-up shoe for his 
leg length discrepancy.  The Veteran is service connected for the 
following: a left hip disability currently rated as 90 percent 
disabling, a right hip disability currently rated as 90 percent 
disabling, and pulmonary tuberculosis rated as noncompensable.  
He currently has a combined disability rating of 100 percent.  In 
addition, the Veteran was temporarily awarded special monthly 
compensation from November 2001 to April 2002 following hip 
replacement surgery.

However, on review of the entire evidence, including the February 
2010 VA examiner's opinion as to his need for regular care, the 
Board does not find the Veteran to be so helpless as to be in 
need of the regular aid and attendance of another person.  The 
medical record overall demonstrates that while the Veteran's 
disability worsens and then improves again over time, and at no 
point has the evidence justified an award of SMC.  The evidence 
in this case is not so evenly balanced so as to allow application 
of the benefit of the doubt rule as required by law and VA 
regulations.  38 C.F.R. §§ 3.102, 4.3.

The record makes it clear that the Veteran has difficulty with 
certain activities, especially activities such as dressing and 
undressing, that requiring balancing at the hips.  However, it is 
clear that the Veteran functions independently most of the time.  
While the Veteran's service-connected hip disabilities may 
diminish his ability to get dressed in the morning and get 
undressed and night, and thus may impair his ability to remain 
clean and well-groomed, the Veteran remains independent in his 
daily life and activities the vast majority of the day.  

Thus, as a factual matter the Veteran does not require 
"regular" aid and assistance as a result of the service-
connected disabilities.  Although it is clear that the Veteran 
would benefit from occasional assistance at intervals throughout 
the day, the need for such intermittent aid and assistance does 
not meet the criteria for an award of SMC for aid and assistance; 
to the extent that the Veteran would benefit from aid and 
assistance based on cognitive, psychiatric, or neurological 
disorders, requirements for assistance based on a disorder for 
which service connection is not in effect cannot service as a 
legal basis for an award of SMC.

     B.  SMC based on being housebound 

The regulations also provide additional compensation on the basis 
of being housebound where the Veteran (1) has, in addition to a 
single, permanent service-connected disability rated 100 percent 
disabling, additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 percent 
service-connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound by 
reason of service-connected disability or disabilities.  A 
Veteran will be considered housebound where the evidence shows 
that, as a direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling and 
the immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350. 
 
Regarding the criteria necessary for housebound status, the 
Veteran does not have a single, permanent service-connected 
disability rated 100 percent disabling.  Therefore, he does not 
meet the legal criteria for payment of compensation at the 
housebound rate.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Furthermore, as detailed above, the competent medical 
evidence does not show that the Veteran's service-connected 
disabilities result in his being housebound.  The Veteran is 
neither bedridden nor blind, can walk on his own, and drives a 
car occasionally.  
 
Therefore, the Veteran does not qualify for special monthly 
compensation by reason of being housebound due to service-
connected disability.  When all the evidence is assembled, the VA 
is responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran prevailing in 
either event, or whether the fair preponderance of the evidence 
is against the claim, in which case, the claim is denied.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
The Board finds that there is a fair preponderance of the 
evidence against the claim, as set forth above, and, therefore, 
reasonable doubt is not for application. 

II. Claim for earlier effective date for grant of service 
connection 

In a June 2006 rating decision, the Veteran was awarded service 
connection for his bilateral hip disability, effective from 
January 26, 2000.  The Veteran contends that he is entitled to an 
earlier effective date for this award of service connection. 
 
Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless 
otherwise provided, the effective date of compensation will not 
be earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  "Any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim. Such informal claim must identify the benefit 
sought."  38 C.F.R. 3.155(a). 

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2). 
 
In the present case, the Veteran separated from active duty in 
February 1957.  He did not file a claim within one year from his 
separation.  He first sought service connection for his bilateral 
hip disability in April 1961, which the RO denied.  The Veteran 
appealed that decision, and the Board subsequently upheld the 
denial in an August 1972 decision.  The Board's 1972 decision 
characterized the Veteran's disability in medical terminology, 
but a review of the claims file, including the May 2006 Board 
decision ultimately awarding service connection, reveals that 
this is the same bilateral hip disability at issue in the present 
appeal.   

The Veteran did not appeal the Board's 1972 decision and it 
became final.  See 38 U.S.C.A. § 7104.  The effect of that 
finality is to preclude an award of an effective date prior to 
that denial.  Further, the Veteran has not raised a claim of 
clear and unmistakable error (CUE) such as to challenge the 
finality of the determination.  As such, any effective date 
awarded in the present case must necessarily be after August 
1972.  

The Board will now consider whether the Veteran is entitled to an 
effective date prior to the current effective date of January 26, 
2000.  On review of the claims file, the Board finds five 
submissions by the Veteran prior to the 2000 claim for service 
connection.  The Veteran indicated an intent to obtain service 
connection for his bilateral hip disability in March 1976, March 
1988, July 1991, September 1991, and October 1991. 

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending 
claims doctrine provides that a claim remains pending in the 
adjudication process-even for years-if VA fails to act on it.  
Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has 
recently confirmed that raising a pending claim theory in 
connection with a challenge to the effective-date decision is 
procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 
255 (2007).     
 
In order for a statement to be construed as a claim, the claimant 
must identify the benefit sought.  This means that the claimant 
must describe the nature of the disability for which he is 
seeking benefits.  A claimant's identification of the benefit 
sought, however, does not require any technical precision.  See 
Ingram, 21 Vet. App. At 256-57 (holding, "It is the pro se 
claimant who knows what symptoms he is experiencing and that are 
causing him disability, .... [and] it is the Secretary who knows 
the provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability based 
on a sympathetic reading of the material in a pro se 
submission."); see also Brokowski v. Shinseki, 23 Vet App. 79, 
86 (2009) (finding,  "a claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability."); Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009) (stating that, when determining the 
scope of a claim the Board must consider "the claimant's 
description of the claim; the symptoms the claimant describes; 
and the information the claimant submits or that the Secretary 
obtains in support of that claim."); 38 C.F.R. § 3.159(c)(3). 

The applicable statutory and regulatory provisions require that 
VA look to all communications from a Veteran which may be 
interpreted as applications or claims - formal and informal - for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 
C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized 
that VA has a duty to fully and sympathetically develop the 
Veteran's claim to its optimum, which includes determining all 
potential claims raised by the evidence and applying all relevant 
laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

In short, the essential requirements of any claim, whether formal 
or informal, are (1) an intent to apply for benefits, (2) an 
identification of the benefits sought, and (3) a communication in 
writing.  Browkowski, 23 Vet. App. at 84.
 
The earliest of the submissions identified by the Board is a VA 
Form 21-4138 received on March 11, 1976.  The Board has analyzed 
this letter and finds it must be construed as an informal claim 
for service connection for the bilateral hip disability.  
In the letter, the Veteran asks that his bilateral hip disease be 
reevaluated.  He explains that he sustained an injury in service, 
mentioning that his hip was first hurt in September 1954 while 
training in Fort Jackson, South Carolina.  He further indicates 
that he sought treatment for his hip at Fort San Houston Medical 
Center in October or November of 1954, and in 1955 at the Second 
General Hospital in Germany.  He states that his profile was 
changed while in Germany.  He states that after service, he was 
employed at the Coral Gables VA Hospital and sought treatment 
there for his hips in 1957.  He states he had been treated ever 
since, and requested an "amendment" to include bilateral hip 
disease.

The RO sent nothing to the Veteran in response to this 1976 
application for service connection for a hip disorder.  The RO 
did not respond to the subsequent letters dated in 1988 to 1991.  
The first communication sent by VA to the Veteran in 
acknowledgment of his intent in these communications to seek 
service connection for his bilateral hip disability, is dated 
from January 2000 and was sent in response to the Veteran's 
January 26, 2000 claim.  

In particular, the Board notes that the RO generated a Deferred 
Rating Decision in March 1976 upon receipt of the Veteran's 
claim, as well as in April 1988, August 1991, January 1992, and 
February 1992 in response to subsequent claims, but, none of the 
deferred rating decisions, or notice of such deferral, were sent 
to the Veteran.  Nothing was sent to him at all from which he 
could have deduced that the claims were even received, much less 
adjudicated.

In this vein, the Board is cognizant of the 'implicit denial' 
rule recently articulated by the Federal Circuit Court and 
Veteran's Claims Court.  The Federal Circuit has determined that 
where a claim, including a reasonably raised claim under a 
sympathetic reading, is not acted upon by the agency decision 
maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 
1284 (Fed. Cir. 2005).  The Federal Circuit Court subsequently 
held that when a claimant files more than one claim with the RO 
at the same time, if the RO acts on one of the claims but fails 
to specifically address the other, the second claim is deemed 
denied and the appeal period begins to run.  Deshotel v. 
Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  

The Court has, in pertinent part, held that, for a claim to be 
deemed denied, there must be a recognition of the substance of 
the claim in a decision, from which the claimant could reasonably 
deduce that the claim had been adjudicated, or an explicit 
subsequent adjudication of a claim for the same disability.  
Ingram, 21 Vet. App. at 255.  The Court in Ingram interpreted 
Deshotel and Andrews as standing for the proposition that, where 
an RO decision discusses a claim in terms sufficient to put the 
claimant on notice that it was being considered and rejected, 
then it constitutes a denial of that claim even if the formal 
adjudicative language does not "specifically deny that claim."  
Id.  

The key question in the implicit denial inquiry is whether it 
would be clear to a reasonable person that VA's action that 
expressly refers to one claim is intended to dispose of others as 
well.  Adams v. Shinseki, 568 F.3d 956, 962-63 (Fed. Cir. 2009).  
Here, the Board finds it unreasonable for the Veteran to have 
believed that any of his five claims filed between the Board's 
1972 final denial and his January 26, 2000 claim were denied, 
since the Veteran did not submit any other claims, and the 
records establishes that there were no communications to the 
Veteran which denied the claims for service connection for a 
bilateral hip disability or any other benefit.  The fact that the 
Veteran did not believe that VA had acted on his claims is amply 
shown by the Veteran's intermittent but continuing attempts to 
raise the claim.  

The Board notes that some of the Veteran's 1976 attempt to seek 
service connection for a bilateral hip disorder mis-characterized 
the disability as already being service-connected, and referred 
to seeking an "amendment" of the service connection claim.  
This is of no consequence, as "technical precision" in raising 
a claim is not required.  Ingram, 21 Vet. App. at 256-57.  It is 
plain from reading the letter that the Veteran was suffering with 
a current bilateral hip disability, believed the injury was 
incurred while on active duty and provided details in that 
regard, and felt his current status was related to the in-service 
injuries.  In short, the Veteran clearly expressed an intent to 
apply for benefits, he identified the benefit sought, and put his 
request into writing.  The Board must find that the March 11, 
1976 letter constitutes an informal, pending claim.  

Although the evidence of record does not reveal an exact date 
upon which entitlement arose, the Board notes that such 
information is not required in order to conclude that March 11, 
1976 is the earliest possible effective date.  The reason for 
this is that if the entitlement arose prior to March 11, 1976, 
then that date of claim would be the later of the two, and hence 
the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).   Any evidence showing that the entitlement occurred 
after November 7, 2003, would not entitle the Veteran to an 
earlier effective date.  Notwithstanding this, the Board notes 
that the Veteran's claim has been allowed based on a presumption 
of aggravation of a pre-existing congenital hip disorder and as 
such, entitlement must have arisen prior to the March 11, 1976 
claim.  For all of these reasons, March 11, 1976 is proper 
effective date. 
 
It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  The provisions of 38 C.F.R. § 3.157 only 
apply once a formal claim for compensation or pension has been 
allowed or compensation disallowed because the disability is not 
compensable.  Here, there is no medical evidence of record dated 
subsequent to the Board's August 1972 final denial and prior to 
March 11, 1976.  As such, that regulation does not afford a basis 
for finding that his claim, be it formal or informal, of 
entitlement to service connection for a bilateral hip disability 
was filed earlier than March 11, 1976.  38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the March 1976 claim has remained pending, so an 
effective date of March 11, 1976, is warranted for the grant of 
service connection for bilateral hip disability.  There is no 
legal entitlement to an effective date prior to March 11, 1976.

III.  Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in June 2006, 
December 2006, and July 2009 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
claim for SMC benefits, either on the basis of aid and attendance 
or being housebound, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would attempt 
to obtain on his behalf.  The letters also provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

If there were any defect in the timing of notice provided in this 
case, this timing error was effectively "cured" by providing 
notice following the 2009 Remand and then providing 
readjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Additionally, with regard to the earlier effective date claim, 
the purpose of § 5103(a) notice has been met when a claim for 
service connection is granted and an initial disability rating 
and effective date are assigned, because the claim has been 
substantiated.  As the Veteran's claim for service connection for 
a bilateral hip disability has been more than substantiated, the 
purpose of 38 U.S.C.A. § 5103(a) notice had been served.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  As the decision above is 
favorable to the Veteran with regard to this claim, Remand of the 
claim for further compliance with the duty to notify or assist 
would be adverse to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has been afforded the 
opportunity for a hearing.  He has been given VA examinations.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  Indeed, 
in July 2010 the Veteran indicated he has no additional evidence 
to submit.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  




ORDER

Entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person or by reason of 
being housebound is denied.

An effective date of March 11, 1976, for the award of service 
connection for the Veteran's bilateral hip disability is granted; 
the appeal is granted to this extent only.




____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


